By the Court.
The evidence objected to was clearly competent. It tended to rebut the inference of influence or bias operating on the mind of the witness in giving his testimony, which the cross-examination was calculated to lead the jury to draw. The district attorney was authorized to represent the Commonwealth in the matter of the recognizance given by the witness, and to determine whether process thereon should be issued. Rev. Sts. c. 13, § 38; c. 135, § 27. The evidence of his assurance to the witness that he would not be held for any default on his recognizance was admissible as showing that the supposed bias had been removed.

Exceptions overruled.